*541OPINION.
Phillips :
This case was heard before the decision of the Supreme Court was rendered in United States v. Cambridge Loan & Building Co., 278 U. S. 55. The arguments advanced by counsel for the *542resjiondent are substantially the same as were advanced on behalf of the United States in that case. We are of the opinion that upon the authority of that decision the petitioner is to be classified as a building and loan association.
Since substantially all of its loans were made to members, it meets all of the requirements of section 231 of the Revenue Acts of 1921 and 1924 and is exempt from income tax. See South Euclid Savings & Loan Co., 14 B. T. A. 1079.

Decision will be entered for the 'petitioner in each proceeding.